Title: James Madison to Jared Sparks, 25 November 1831
From: Madison, James
To: Sparks, Jared


                        
                            
                                Dear Sir.
                            
                            
                                
                                     Montpellier
                                
                                November 25 1831.
                            
                        
                        I have received your favor of the 14th. instant. The simple question is whether the Draft sent by Mr Pinkney
                            to Mr. Adams and printed in the Journal of the Convention could be the same with that presented by him to the Convention
                            on the 29th. day of May 1787. And I regret to say that the evidence that that was not the case is irresistible. Take as a
                            sufficient example, the important article, constituting the House of Representatives which in the Draft sent to Mr. Adams,
                            besides being too minute in its details to be a possible anticipation of the result of the discussion &c. of the
                            Convention on that subject, makes the House of Representatives the choice of the people. Now
                            the Known opinion of Mr. Pinkney was that that branch of Congress ought to be chosen by the State
                                Legislatures, and not immediately by the people. Accordingly on the 6th. day of June, not many days after
                            presenting his Draft, Mr. Pinkney agreeably to previous notice, moved that, as an amendment to Mr. Randolph’s resolution,
                            the term "people" should be struck out and the word "Legislatures" inserted; so as to read, "Resolved, That the members of
                            the first branch of the National Legislature ought to be elected by the Legislatures of the several States." But what
                            decides the point is the following extract from a letter from him to J. M. dated March. 28. 1789.
                        "Are you not, to use a full expression, abundantly convinced that the theoretical nonsense of an election of
                            the members of Congress by the people in the first instance, is clearly and practically wrong, that it will in the end be
                            the means of bringing our Councils into contempt and that the Legislatures are the only proper judges of who ought to be
                            elected?"
                        Other proofs against the identity of the two Drafts may be found in Article VIII of the Draft, which whilst
                            it specifies the functions of the President, contains no provision for the election of such an officer, nor indeed for the
                            appointment of any Executive Magistracy; notwithstanding the evident purpose of the author to provide an entire plan of a Federal Government.
                        Again in several instances where the Draft corresponds with the Constitution, it is at variance with the
                            ideas of Mr. Pinkney, as decidedly expressed in his votes on the Journal of the Convention: Thus in Article VIII of the
                            Draft, provision is made for removing the President by impeachment; when it appears that in the Convention July 20, he was
                            opposed to any impeachability of the Executive Magistrate. In Article III it is required that all money-bills shall
                            originate in the first branch of the Legislature--and yet he voted on the 8th. of August for striking out that provision
                            in the Draft reported by the Committee on the 6th. In Article Vth. members of each House are made ineligible, as well as
                            incapable of holding any office under the Union &c. as was the case at one stage of the Constitution; a
                            disqualification disapproved and opposed by him August 14th.
                        Further discrepancies might be found in the observations of Mr. Pinkney printed in a pamphlet by Francis
                            Childs in New York shortly after the close of the Convention. I have a copy, too mutilated for use, but it may probably be
                            preserved in some of your Historical repositories.
                        It is probable that in some instances where the Committee which reported the draft of August 6th. might be
                            supposed to have borrowed from Mr. Pinkney’s draft they followed details previously settled by the Convention and
                            ascertainable perhaps from the Journal. Still there may have been room for a passing respect for Mr. Pinkney’s plan by
                            adopting in some cases his arrangement, in others his language. A certain analogy of outlines may be well accounted for.
                            All who regarded the object of the Convention to be a real and regular Government, as contradistinguished from the old
                            Federal system; looked to a division of it into Legislative, Executive and Judiciary branches, and of course would
                            accomodate their plans to that organization. This was the view of the subject generally taken and familiar in
                            conversation, when Mr. Pinkney was preparing his plan. I lodged in the same House with him and he was fond of conversing
                            on the subject. As you will have less occasion than you expected to speak of the Convention of 1787, may it not be best to
                            say nothing of this delicate topic relating to Mr. Pinkney, on which you cannot use all the lights that exist and that may
                            be added.
                        My letter of April 8th. was meant merely for your own information and to have its effect on your own view of
                            things. I see nothing in it however unfit for the press unless it be thought that the friends of Mr. Morris will not
                            consider the credit given him a balance for the merit withdrawn, and ascribe the latter to some prejudice on my part.
                        I have been for a considerable time suffering under a distressing Rheumatism which has taken possession of my
                            limbs & especially my hands. For the above I have borrowed the fingers of a friend. These can barely offer you my
                            friendly salutations 
                        
                            
                                James Madison
                            
                        
                    